

116 S1624 IS: Help End Abusive Living Situations Act
U.S. Senate
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1624IN THE SENATE OF THE UNITED STATESMay 22, 2019Mr. Cornyn (for himself, Ms. Klobuchar, Mrs. Feinstein, and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of Housing and Urban Development to improve services for survivors of
			 domestic violence, dating violence, sexual assault, or stalking and their
 families.1.Short titleThis Act may be cited as the Help End Abusive Living Situations Act or the HEALS Act.2.DefinitionsIn this Act—(1)the terms dating violence, domestic violence, sexual assault, and stalking have the meanings given those terms in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a));(2)the term Secretary means the Secretary of Housing and Urban Development;(3)the term victim service provider has the meaning given the term in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360); and(4)the term victim service provider project means a project administered by a victim service provider designed to meet the needs of survivors of domestic violence, dating violence, sexual assault, or stalking and their families.3.Strengthening housing resources protections for survivors of domestic violence, dating violence,
 sexual assault, or stalking(a)Notice of funding availabilitySubtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.) is amended—(1)in section 422 (42 U.S.C. 11382)—(A)in subsection (a)—(i)by striking The Secretary and inserting the following:(1)In generalThe Secretary; and(ii)by adding at the end the following:(2)ScoringFor purposes of scoring applicants in the notice of funding availability, the Secretary shall neither prioritize nor deprioritize the following categories of projects solely on the basis of the category:(A)Rapid re-housing.(B)Permanent supportive housing.(C)Transitional housing.(D)Short-term emergency shelter.; and(2)in section 428(d)(2) (42 U.S.C. 11386b(d)(2))—(A)in subparagraph (B), by striking and at the end;(B)by redesignating subparagraph (C) as subparagraph (D); and(C)by inserting after subparagraph (B) the following:(C)transitional housing for various populations, including, for survivors of domestic violence, dating violence, sexual assault, or stalking and their families, projects providing transitional or permanent housing that provide trauma-informed services, maximize client choice, and address the special needs of those survivors; and.(b)Strategic planIn the next strategic plan required after the date of enactment of this Act under section 306 of title 5, United States Code, the Secretary shall include as a goal or objective—(1)responding, including allocating appropriate resources, to the housing needs of survivors of domestic violence, dating violence, sexual assault, or stalking and their families; and(2)collaborating with the Office of Violence Against Women of the Department of Justice to ensure that there is no conflict between the rapid re-housing requirements of that Office and of the Department of Housing and Urban Development.(c)EvaluationNot later than 180 days after the date of enactment of this Act, the Secretary shall develop—(1)in accordance with the selection criteria under section 427(b)(1) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11386a(b)(1)), as amended by section 4, measurable criteria upon which applicants for a grant under section subtitle C of title IV of that Act (42 U.S.C. 11381 et seq.) are evaluated to demonstrate their local policy priorities focused on survivors of domestic violence, dating violence, sexual assault, or stalking and their families, including survivor-centered coordinated entry processes that appropriately assess and prioritize those survivors and take into account the safety and confidentiality needs of those survivors and their families; and(2)mechanisms that promote the provision of technical assistance and support for programs to improve outcomes and maintain grant funding.(d)Research agendaNot later than 180 days after the date of enactment of this Act, the Secretary shall develop a research agenda that—(1)works and collaborates with the Family Violence Prevention and Services Program of the Department of Health and Human Services and the Office of Violence Against Women of the Department of Justice; and(2)focuses on survivors of domestic violence, dating violence, sexual assault, or stalking and their families, concentrating on the housing modalities that best support them and the mechanisms that best facilitate their efforts to secure housing, while also paying attention to the critical safety concerns and the link between trauma and residential stability.4.Increasing access to safe shelter for survivors of domestic violence, dating violence, sexual
 assault, or stalkingSection 427 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11386a)) is amended—(1)in subsection (b)(1)—(A)in subparagraph (B)(iv)(I), by inserting , including survivors of domestic violence, dating violence, sexual assault, or stalking and their families after subpopulations;(B)in subparagraph (C)—(i)in clause (iii), by striking and at the end;(ii)in clause (iv), by adding and at the end; and(iii)by adding at the end the following:(v)meets the safety and trauma needs of survivors of domestic violence, dating violence, sexual assault, or stalking and their families, including access to safe shelter;;(C)in subparagraph (F)(ii), by striking and at the end;(D)by redesignating subparagraph (G) as subparagraph (H); and(E)by inserting after subparagraph (F) the following:(G)the extent to which the assistance to be provided within the geographic area will meet the safety and trauma needs of survivors of domestic violence, dating violence, sexual assault, or stalking and their families, including access to safe shelter; and; and(2)by adding at the end the following:(d)Equal consideration of transitional housing projectsIn awarding funds to recipients under this subtitle, the Secretary shall consider transitional housing projects on an even basis with any other project of a qualified applicant..5.Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report on—(1)the trends in allocating resources beginning after the date of enactment of the Homeless Emergency Assistance and Rapid Transition to Housing Act of 2009 (Public Law 111–22; 123 Stat. 1663) to address the housing needs of survivors of domestic violence, dating violence, sexual assault, or stalking and their families; and(2)the increase in the effectiveness of those resources for promoting self-sufficiency and assisting survivors in finding employment beginning after the date of enactment of this Act.